Dissenting Opinion by
Judge Kramer :
This dissent is respectfully submitted to the holding of the majority opinion as it applies to the appellant-claimants’ eligibility for unemployment compensation under the record of this case and my view of the applicable law.
The majority relies primarily upon Finding of Fact No. 10 as found by the Referee and Board, which states: “Claimant and members of the Monongahela Typographical Union, Local 504, refused to cross the picket line on September 4, 1970 in deference to the AFL-CIO mandate against crossing a fellow-member union picket line.”
The majority failed to cite what I believe to be fatally inconsistent Findings of Fact at paragraph numbers five, six and eight, which read as follows:
*647“5. Tlxe Monongahela Valley Typographical Union, Local 504 is a member of the Mon Valley Trades Council, and the American Newspaper Guild is not a member of said Council.” (Emphasis added.)
“6. Claimant and the 30 other employees, members of his union, were able to and did cross the picket line of the Guild; however, on September 4, 1970, they were effectively stopped by the picket line erected by the Mon Valley Trades Council, and the threats of the Mon Valley Trade Council kept claimant and the members of his Local from working thereafter.” (Emphasis added.)
“8. The Mon Valley Trades Council entered into this dispute against the interests of one of its members, the Monongahela Typographical Union, Local 504, on behalf of a non-member, for the reason that the editorial policy of The Valley Independent was allegedly ‘antilabor.’” (Emphasis added.)
I conclude that the Eeferee and Board made inconsistent findings. There is a finding that there were threats which kept these appellant-claimants from working, made by an association of AFL-CIO labor unions against the interests of the appellant-claimants and their union, and then there is an inconsistent finding that the appellant-claimants refused to cross the picket line out of deference to the “AFL-CTO mandate.”
The Eeferee and Board concluded that the appellant-claimants were disqualified or precluded from unemployment compensation benefits under Section 402(d) of the Unemployment Compensation Law, Act of December 5, 1936, 2d Ex. Sess., P. L. (1937) 2897, art. TV, §402, as amended, 43 P.S. 802(d). This section reads as follows: “An employe shall be ineligible for compensation for any week — (d) In which his unemployment is due to a stoppage of work, which exists because of a labor dispute (other than a lock-out) at the factory, establishment or other px*emises at which he is or was *648last employed: Provided, That this subsection shall not apply if it is shown that (1) he is not participating in, or directly interested in, the labor dispute which caused the stoppage of work, and (2) he is not a member of an organization which is participating in, or directly interested in, the labor dispute which caused the stoppage of work, and (3) he does not belong to a grade or class of workers of which, immediately before the commencement of the stoppage, there were members employed at the premises at which the stoppage occurs, any of whom are participating in, or directly interested in, the dispute.”
As I read the record in this case, the appellant-claimants were not directly interested in the labor dispute because it was the American Newspaper Guild, Local 61 which was engaged in the strike and not the Monongahela Typographical Union, Local 504. The appellant-claimants were not members of the Mon Valley Trades Council; rather they were members of Local 504. The findings of the Referee and Board make it very clear that Local 504 was the member of the Mon Valley Trades Council. There is not one shred of evidence anywhere in this record which would indicate that the appellant-claimants were members of the Mon Valley Trades Council. There is not one piece of evidence which would indicate that the appellant-claimants were card-carrying members of the Mon Valley Trades Council or that they owed any duty or responsibility, contractual or otherwise, directly to the Mon Valley Trades Council. Although the Unemployment Compensation Board of Review contends that there is a publication of the Mon Valley Trades Council (which was introduced as an exhibit) setting forth the sympathetic position of Local 504 to the strike of Local 61, a careful reading of that exhibit in no way indicates that Local 504, or any of its members, agreed to honor the action of the Mon Valley Trades Council or Local *64961. As a matter of fact, Finding of Fact No. 8, quoted above, would indicate that Local 504 was opposed to the action of the Trades Council. Lastly, the appellant-claimants do not belong to the same grade or class of workers which were on strike.
Based upon this reasoning, I conclude that the Referee and Board committed an error of law in disqualifying the appellants-claimants under Section 402(d) of the Law. I would remand1 the case back to the Board with directions to issue an order under the Unemployment Compensation Law not inconsistent herewith.
Judge Orumlish, Jr., joins in this Dissenting Opinion.

 I have joined in the dissent of the President Judge on the basis of the principle of law he there espouses and not on the result of the case. I make this note for the purpose of explainng what might otherwise appear to be an inconsistency. Under the reasoning of my dissent, the issue covered by the President Judge would not be involved.